Van Düsen and Stearne, JJ.,
dissenting. — The .right to the exemption depends upon the existence of the family relation at the time of death; but there is an exception where husband and -wife are not living together through the husband’s fault. The husband’s fault is such conduct on his part as would entitle the wife to a divorce at the time of hisi death: Crawford’s Estate, 81 Pa. Superior Ct. 222; Braum’s Estate, 86 Pa. Superior Ct. 245.
The husband in the case at bar originally deserted the wife; but thereafter she permittéd a Municipal Court order for support to be revoked by agreement, continually met her husband on the street by appointment, regularly received money from him for support, and sometimes spent the night with him at her sister’s house. The parties drifted into a position where the separation was consentable; and the wife was not entitled to a divorce or her exemption.